REASONS FOR ALLOWANCE

Claims 1, 3-4, 6-8, 10-11, 13-17, 19-25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation “A DIMM (Dual In-line Memory Module) comprised of a plurality of memory chips, wherein the DIMM is coupled to a host processor of an IHS (Information handling System) via a DIMM socket of a motherboard of the IHS […] wherein the software assist controller is configured to: intercept data related to a storage operation offloaded from the host processor of the IHS, wherein the data is intercepted from the first chip select signal used to access the first memory chip of the DIMM, and wherein the storage operation comprises an operation on a data storage system accessed by the host controller via a first bus interface; receive configuration instructions for the offloaded storage operation from the host processor via the second chip select signal of the DIMM”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 2 and P. 0032, 0041, 0047, 0053].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record is Komarla et al. (U.S. PGPub No. 2005/0081048) which teaches a pluggable card with circuitry that generates parity data for a host write operation directed to storage but does not teach the card being a DIMM or the card containing a memory accessed in a first rank and the circuitry accessed as a second rank, and Lee et al. (U.S. PGPub No. 2015/0169238) which teaches a DIMM that performs parity calculations for a storage operation but does not teach the storage operation being directed to storage attached to the host via a first bus or the DIMM being coupled to the host processor via a DIMM socket. 
Claims 3-4, 6-7, 21-22 and 25 depend from claim 1, and are considered allowable for at least the same reasons as claim 1.
Claim 8 contains similar limitations to claim 1, and is considered allowable for at least 
Claims 10-11, 13-14 and 23-24 depend from claim 8, and are considered allowable for at least the same reasons as claim 8.
Claim 15 recites the limitation “a removable memory module coupled to a memory socket of a motherboard of an IHS (Information Handling System), and wherein the removeable memory module comprises a software assist controller mounted on a first side of the removeable memory module, and wherein the removeable memory module comprises at least one of a DIMM (Dual In-line Memory Module), a Dual In-line Package (DIP) memory module, a Single In-line Pin Package (SIPP) memory module, a Single In-line Memory Module (SIMM), and/or a Ball Grid Array (BGA) memory module […] the software assist controller is configured to: intercept data related to a storage operation offloaded from the processor, wherein the data is intercepted from the first chip-select signal used to access the first memory chip, and wherein the storage operation comprises an operation on a data storage system accessed by the processor via a first bus interface; receive configuration instructions for the offloaded storage operation from the processor via the second chip select signal”
Said limitation is taught by the specification of the instant application as originally filed at least at [FIG. 2 and P. 0032, 0041, 0047, 0053].  Said limitations, in combination with the other recited limitations of claim 1, are not taught or suggested by the prior art of record.
The closest prior art of record is Komarla et al. (U.S. PGPub No. 2005/0081048) which teaches a pluggable card with circuitry that generates parity data for a host write operation directed to storage but does not teach the card being a DIMM/DIP/SIPP/SIMM or BGA module or the card containing a memory accessed in a first rank and the circuitry accessed as a second rank, and Lee et al. (U.S. PGPub No. 2015/0169238) which teaches a DIMM that performs parity calculations for a storage operation but does not teach the storage operation being directed to storage attached to the host via a first bus or the DIMM being coupled to the host processor via a DIMM socket. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	
	Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257.  The examiner can normally be reached on 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/STEPHANIE WU/Examiner, Art Unit 2133        

/SEAN D ROSSITER/Primary Examiner, Art Unit 2133